DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 2, 2020 is acknowledged.  Claims 2, 3, 21-28, 30-32, 36, 41, and 52 are pending in the application.  Claims 1, 4-20, 29, 33-35, 37-40, 42-51, and 53-54 have been cancelled.  Claims 32, 36, and 41 have been withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities: 
At line 5 of claim 21 (P6), it is recommended to insert “)” after “(CTP” and before “, inosine monophosphate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 21-28, 30, 31, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 2 recites “A pet food flavor composition comprising a compound of Formula Tm-2, … wherein the compound of Formula Tm-2 is present in amount that is sufficient to modulate, activate, and/or enhance activity of an umami receptor, T1R1/T1R3” (P2 and P5).  The instant specification does not provide support for the amount of the compound of Formula Tm-2 present in the pet food flavor.  See P89, L31- P90, L9 and the recitation of “a transmembrane compound of the present disclosure is present in amount of a compound that is sufficient to modulate, activate or enhance an umami receptor, e.g., feline T1R1/T1R3 receptor. For example, but not by way of limitation, a transmembrane compound can be present in a food product in an 
The following nucleotide derivative in claim 52 does not appear in the instant specification.

    PNG
    media_image1.png
    158
    179
    media_image1.png
    Greyscale
	  	
    PNG
    media_image2.png
    146
    217
    media_image2.png
    Greyscale

P8, bottom of the claims 	vs. 	P34, L8-10 of the specification (Nt-6) (see arrows)
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 21-28, 30, 31, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 2 recites “A pet food flavor composition comprising a compound of Formula Tm-2, … wherein the compound of Formula Tm-2 is present in amount that is sufficient to modulate, activate, and/or enhance activity of an umami receptor, T1R1/T1R3” (P2 and P5).  The level of activity of the umami receptor T1R1/T1R3 that is modulated, activated, and/or enhanced is unclear, and the amount of the compound of Formula Tm-2 needed in the pet food flavor to achieve this result is uncertain. Additionally, it is uncertain exactly how to ascertain the quantity of the compound of Formula Tm-2 required in the flavor composition to achieve the claimed modulation, activation, and/or enhancement.  Further, it is uncertain how the modulation, activation, and/or enhancement is determined or measured, and there are no limitations regarding the degree of modulation, activation, and/or enhancement.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recitation of “the compound is selected from the group consisting of 
    PNG
    media_image3.png
    190
    266
    media_image3.png
    Greyscale
” in claim 3, which depends upon claim 2, lacks antecedent basis as there is no mention of these compounds in claim 2.  Therefore, the scope of the claim is indefinite.
Claim 28 recites “The flavor composition of claim 2, further comprising a first amino acid according to claim 23, and a second amino acid according to claim 27”.  The claim language is unclear, and it is uncertain what is encompassed by this limitation.  Additionally, it is not clear what exactly the first amino acid and second amino acid include. For example, it is uncertain if the first amino acid is selected from the group consisting of tryptophan, phenylalanine, histidine, glycine, cysteine, alanine, tyrosine, serine, methionine, asparagine, leucine, and combinations thereof, and the second amino acid is selected from the group consisting of asparagine, threonine, isoleucine, proline, glutamic acid, aspartic acid, hydroxyl proline, arginine, cystine, glutamine, lysine, valine, ornithine, monosodium glutamate, taurine, and combinations thereof.  Further, it is uncertain if the first and second amino acid are the same (e.g. asparagine) and/or different from each other.  Therefore, the scope of the claim is indefinite.  Applicant is reminded that any dependent claim which refers to more than one other claim shall refer to such other claims in the alternative only.  See 37 CFR 1.75 (c).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “The flavor composition of claim 2, wherein the compound is selected from the group consisting of 
    PNG
    media_image3.png
    190
    266
    media_image3.png
    Greyscale
”.  Since claim 3 depends upon claim 2 and neither one of the compounds listed in claim 3 are any of the compounds present in claim 2, claim 3 fails to include all of the limitations of claim 2 (at least one of the listed compounds of Formula Tm-2).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. US 20110027346 (hereinafter “Weiner”) in view of Erlanger et al., “Improved Synthesis of Amino Acid Benzyl Esters” (hereinafter “Erlanger”).
Regarding claim 2, Weiner discloses the manufacture of derivatives of L-phenylalanine and L-tyrosine 
    PNG
    media_image4.png
    100
    163
    media_image4.png
    Greyscale
 (X = H or OH) for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs) (Abstract; Fig. 5; and paragraphs [0002]-[0004], [0007], [0009]-[0013], [0074], [0081]-[0083], [0109]-[0111], [0460], [0465], [0471], [0571]-[0581], [0586]-[0588], and [0601]-[0620]; P207, claim 150).
However, Weiner does not expressly disclose the derivatives of L-phenylalanine and L-tyrosine are benzyl esters.
Erlanger discloses the preparation of L-phenylalanine benzyl ester 
    PNG
    media_image5.png
    176
    464
    media_image5.png
    Greyscale
and L-tyrosine benzyl ester 
    PNG
    media_image6.png
    93
    210
    media_image6.png
    Greyscale
 (P5781-P5782).
Based upon the fact that Weiner and Erlanger similarly teach making and utilizing amino acid derivatives of L-phenylalanine and L-tyrosine, Erlanger teaches the benzyl esters were widely used and well known in the art before the effective filing date of the Weiner teaches the derivatives of L-phenylalanine and L-tyrosine can be used in a variety of products (paragraphs [0009]-[0012] and [0601]-[0620]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Erlanger, to select the benzyl esters of L-phenylalanine and L-tyrosine for industrial, medical, and agricultural use (Weiner: paragraphs [0009]-[0012] and [0601]-[0620]).  Said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results. 
While Weiner does not expressly disclose the compound is present in an amount that is sufficient to modulate, activate, and/or enhance activity of a umami receptor T1R1/T1R3, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Given Weiner teaches improving the quality of the food or feed, e.g., improving palatability (paragraphs [0601]-[0620]), it is well understood that palatability refers to being acceptable in taste or savory and the umami taste sensation is produced by amino acids and has a rich, savory flavor, and the desired taste of the product is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of L-phenylalanine and L-tyrosine derivatives present through routine experimentation to obtain a foodstuff with desirable organoleptic qualities. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. US 20110027346 (hereinafter “Weiner”) in view of Erlanger et al., “Improved Synthesis of Amino Acid Benzyl Esters” (hereinafter “Erlanger”) as applied to claim 2 above, and in further view of Aissaoui et al. US 20110224210 (hereinafter “Aissaoui”).
With respect to claim 3, modified Weiner does not expressly disclose the preparation comprises at least one of the specified compounds of claim 3.
Aissaoui teaches utilizing 
    PNG
    media_image7.png
    167
    169
    media_image7.png
    Greyscale
 ((S)-2-Benzylamino-3-phenyl- propionic acid methyl ester) to prepare active ingredients for pharmaceutical compositions.  The medicaments may be for domestic animals and may be administered enterally (including orally) (Abstract; and paragraphs [0002], [0226]-[0228], [0343], [0344], [0405], and P33, Table – (S)-2-Benzylamino-3-phenylpropionic acid methyl ester).
Given that Aissaoui discloses the composition phenylalanine benzyl ester used to form the pharmaceutical active ingredients is prepared from 
    PNG
    media_image8.png
    122
    107
    media_image8.png
    Greyscale
 (paragraph [0343]) and Weiner discloses derivatives of L-phenylalanine and L-tyrosine 
    PNG
    media_image4.png
    100
    163
    media_image4.png
    Greyscale
 (X = H or OH; and R = H or alkyl) for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs) (Fig. 5; and paragraphs [0002]-[0004], [0007], [0009]-[0013],  [0571]-[0581], and [0601]-[0620]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-2-Benzylamino-3-phenyl- propionic acid methyl ester in the preparation of Weiner with the expectation of successfully preparing a functional product for industrial, medical, and agricultural use.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 

Claims 21-28, 30-31, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. US 20110027346 (hereinafter “Weiner”) in view of Erlanger et al., “Improved Synthesis of Amino Acid Benzyl Esters” (hereinafter “Erlanger”) as applied to claim 2 above, and in further view of Dunkel et al. EP 2119372 (hereinafter “Dunkel”) (refer to the corresponding machine translation).
Regarding claims 21-28, 30-31, and 52, modified Weiner does not expressly disclose the preparation further comprises nucleotide(s), amino acid(s), or nucleotide derivative(s).
Dunkel discloses a flavor composition comprising one or more compounds comprising amino acids and their salts and solvates, such as glycine, L-alanine, L-valine, L-leucine, L-isoleucine, L -Glutamic acid, pyroglutamic acid, L-glutamine, L-aspartic acid, L-asparagine, L-serine, L-homoserine, L-threonine, L-phenylalanine, L-tyrosine, L-tryptophan, L-histidine, L-lysine, L Arginine, L-methionine, L-proline, L-hydroxyproline, L-cysteine, L-cystine, L-homocysteine, L-citrulline, L-ornithine, a-L-aminoadipic acid, y-aminobutyric acid and / or taurine (claims 23-28), and one or more nucleoside and/or nucleotides, such as adenine, adenosine, cytosine, cytidine, guanine, guanosine, uracil, uridine, thymine, thymidine, inosine, xanthine, xanthosine, hypoxanthine, 3'-IMP, 5'-IMP, 3 '-AMP, 5'-AMP, 3'-GMP, 5'-GMP, 3'-UMP, 5'-UMP, 3'-CMP, 5'-CMP, 3'-XMP, 5'-XMP, 3 ', 5'-cAMP, 3', 5'-clMP, 3 ', 5'-cUMP, 3', 5'-cCMP, 3 ', 
Based upon the fact that Weiner and Dunkel similarly teach utilizing compositions for food preparations, Dunkel discloses the preparation also serves for nutrition (paragraph [0018, [0022], [0026], [0060], [0064]), Weiner teaches using the preparation for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs), improving the quality of the food or feed, e.g., improving palatability, and including other ingredients, such as flavoring agents (paragraphs [0571]-[0581] and [0601]-[0620]), and the desired flavor and nutritional profile obtained is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dunkel, to select nucleotide(s), amino acid(s), or nucleotide derivative(s) in the product of Weiner based in its suitability for its intended purpose with the expectation of successfully preparing a functional product of desirable organoleptic and nutritional qualities.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 52 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15534413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 52 of the present application and claim 5 of copending application no. 15534413 relate to similar combinations of nucleotide derivatives and compounds (Tm-2) in pet food flavor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed December 2, 2020 (which also include the remarks of September 22, 2020) have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P19-P21).  However, the 35 USC 112 rejection and claim objections above are necessitated by the amendments made to the claims.
Applicant respectfully submits that a person of ordinary skill in the art would be capable to determine specific values for the amount based on the disclosure of the specification.  Particularly, the specification provides values for the transmembrane compounds at e.g., paragraph [0485] (P21-P22).
Examiner disagrees.  As previously disclosed, claim 2 recites “A pet food flavor composition comprising a compound of Formula Tm-2, … wherein the compound of Formula Tm-2 is present in amount that is sufficient to modulate, activate, and/or enhance activity of an umami receptor, T1R1/T1R3” (P2 and P5).  The level of activity of the umami receptor T1R1/T1R3 that is modulated, activated, and/or enhanced is unclear, and the amount of the compound of Formula Tm-2 needed in the pet food flavor to achieve this result is uncertain. The instant specification provides no guidance for ascertaining the amount.  Paragraph [0485] (P89, L31- P90, L9 of the specification) as cited by the Applicant refers to the amount of compound in the food product (vs. the pet food flavor as presently claimed) to achieve this result.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See In re Mattison,
Applicant argues Aissaoui does not disclose a medicament comprising (S)-2- benzylamino-3-phenylproprionic acid methyl ester.  A closer look at the specification of Aissaoui indeed reveals that paragraph [0334], which the Examiner is citing in support for disclosure of (S)-2-benzylamino-3-phenylproprionic acid methyl ester as a medicament, actually recites an intermediate obtained after a first step of synthesis of a bis-amide derivative of Formula I.  Accordingly, contrary to the Examiner's assertions, Aissaoui not only fails to disclose a pet food flavor composition as recited in independent claim 2, but also fails to disclose or suggest use of (S)-2-benzylamino-3- phenylproprionic acid methyl ester in the application alleged by the Examiner. As such, Aissaoui does not disclose each and every limitation of claim 2, and therefore fails to anticipate claim 2 and claims depending therefrom (P22-P24).
Examiner disagrees.  Due to the amendments to the claims, the 35 USC 102/103 rejection of claims 2, 3, 53, and 54 over Aissaoui in the previous Office Action has been withdrawn (P19-P21).  Upon further consideration, a new ground(s) of rejection has been made.  As disclosed above, Weiner in view of Erlanger and Aissaoui teach the limitations of claim 3.  While Aissaoui does not disclose all the features of the presently claimed invention, Aissaoui is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 
Applicant argues Weiner does not disclose a composition for animal food or feed comprising derivatives of L-phenylalanine and L-tyrosine to add flavor. Weiner is directed to polypeptides having ammonia lyase activity, e.g., phenylalanine ammonia lyase, tyrosine ammonia lyase and/or histidine ammonia lyase activity, nucleic acids encoding them, antibodies that bind to them, and methods of making and using them. See, paragraph [0009] of Weiner. It is important to note that these compounds are completely distinct from any of the compounds recited in independent claim 2, i.e., derivatives of phenylalanine are entirely different chemical compounds that the polypeptides having ammonia lyase activity, that are used and disclosed by Weiner.  Contrary to the Examiner's assertions, only disclosures of any pharmaceutical or food compositions provided in Weiner are specific to compositions with the polypeptides and not any of the compounds that can allegedly be produced by using said polypeptides. Importantly, Weiner discloses that rather specific conditions are required to utilize the polypeptides having ammonia lyase activity to synthesize any of the small molecule compounds, including α orβ amino acids.  Even if the polypeptides of Weiner, were to be included in a pet food flavor composition, they would not readily convert to a small molecule. As such, Weiner fails to suggest or disclose a flavor composition having a small molecule compound (let alone a compound of formula Tm-2) in an amount that is sufficient to modulate, activate and/or enhance activity of an umami receptor, T1R1/T1R3, as required by the independent claim 2.  Nowhere in Weiner is there any disclosure that any derivatives of phenylalanine are or could be included in any compositions, let alone pet food flavor compositions, as required by independent claim 2.  Furthermore, Applicant submits that Weiner does not contain any disclosure of flavor 
Examiner disagrees.  While Weiner discloses the direct application of the enzymes having ammonia lyase activity (phenylalanine ammonia lyase, tyrosine ammonia lyase and/or histidine ammonia lyase activity), Weiner is not limited to this embodiment since the reference also discloses the enzymes may be used to manufacture phenylalanine and tyrosine derivatives
    PNG
    media_image4.png
    100
    163
    media_image4.png
    Greyscale
 (X = H or OH) for industrial, medicinal, and agricultural use ([0002]-[0004], [0007], [0009]-[0013], and [0601]-[0620]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Weiner does not expressly disclose using the phenylalanine and tyrosine derivatives in food or pharmaceutical compositions, however, one of ordinary skill in the art, taking Weiner in its entirety into consideration, would reasonably understand that the industrial, medical, and agricultural use of the phenylalanine and tyrosine derivatives include human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and Weiner suggests improving the quality of the food or feed, e.g., improving palatability, as well as including other ingredients, such as flavoring agents (paragraphs [0571]-[0581] and [0601]-[0620]), and it is well understood that palatability refers to being acceptable in taste or savory and the umami taste sensation is produced by amino acids and has a rich, savory flavor.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Although Weiner does not disclose the derivatives of L-phenylalanine and L-tyrosine are benzyl esters, Erlanger is relied upon for these teachings.  Given that Erlanger is used as teaching reference, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant submits
Examiner disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found in the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  Given that Weiner and Erlanger similarly teach making and utilizing amino acid derivatives of L-phenylalanine and L-tyrosine, Erlanger teaches the benzyl esters were widely used and well known in the art before the effective filing date of the claimed invention (P5781), and Weiner teaches the derivatives of L-phenylalanine and L-tyrosine can be used in a variety of products (paragraphs [0009]-[0012] and [0601]-[0620]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Erlanger, to select the benzyl esters of L-phenylalanine and L-tyrosine for industrial, medical, and agricultural use (Weiner: paragraphs [0009]-[0012] and [0601]-[0620]).  Said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793